Exhibit 99.1 Spirit Airlines Reports August 2011 Traffic Miramar, Florida (September 6, 2011) – Spirit Airlines (Nasdaq:SAVE) today reported its preliminary traffic results for August 2011 and year-to-date 2011. Traffic (revenue passenger miles) in August 2011 increased 15.8 percent versus August 2010 on a capacity (available seat miles) increase of 13.1 percent.Load factor for August 2011 was 87.7 percent, an increase of 2.1 points as compared to August 2010. In August 2011, Spirit cancelled 122 flights, or 14,287 thousand available seat miles, as a result of adverse weather conditions and airport closures in connection with Hurricane Irene. The following table summarizes Spirit’s traffic results for the month and year-to-date ended August 31, 2011 and 2010. August 2011 August 2010 Change Revenue passenger miles (RPMs) (000) % Available seat miles (ASMs) (000) % Load Factor % % 2.1 pts Passenger flight segments % YTD 2011 YTD 2010 Change Revenue passenger miles (RPMs) (000) % Available seat miles (ASMs) (000) % Load Factor % % 4.3 pts Passenger flight segments % About Spirit Airlines Spirit Airlines (Nasdaq: SAVE) empowers customers to save money on air travel by offering ultralow base fares with a range of optional services for a fee, allowing customers the freedom to choose only the extras they value. This innovative approach grows the traveling market and stimulates new economic activity whilecreating new jobs.Spirit's modern fleet, configuration and other innovations enable Spirit to burn less fuel per seat than competitors, making Spirit the most environmentally-friendly U.S. carrier. Spirit’s all-Airbus fleet currently operates more than 175 daily flights to over 45 destinations throughout the U.S., Latin America and Caribbean. Visit Spirit atwww.spirit.com. ### Media Contacts: Misty Pinson Director, Corporate Communications misty.pinson@spirit.com 954-628-4827/cell 954-918-9432 Manuel Jaquez Senior Manager Commercial - Latin America manuel.jaquez@spirit.com 954-628-4898 Investor Relations Contact: DeAnne Gabel Director, Investor Relations InvestorRelations@spirit.com 954-447-7920
